
	
		II
		112th CONGRESS
		1st Session
		S. 1669
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Cardin (for himself,
			 Mrs. Boxer, and Mr. Reid) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to establish a program of awarding grants to owners or
		  operators of water systems to increase the resiliency or adaptability of the
		  systems to any ongoing or forecasted changes to the hydrologic conditions of a
		  region of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Water Infrastructure Resiliency and
			 Sustainability Act of 2011.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Hydrologic
			 conditionThe term hydrologic condition means the
			 quality, quantity, or reliability of the water resources of a region of the
			 United States.
			(3)Owner or
			 operator of a water system
				(A)In
			 generalThe term owner or operator of a water system
			 means an entity (including a regional, State, tribal, local, municipal, or
			 private entity) that owns or operates a water system.
				(B)InclusionsThe
			 term owner or operator of a water system includes—
					(i)a
			 non-Federal entity that has operational responsibilities for a federally,
			 tribally, or State-owned water system; and
					(ii)an
			 entity established by an agreement between—
						(I)an entity that
			 owns or operates a water system; and
						(II)at least 1 other
			 entity.
						(4)Water
			 systemThe term water system means—
				(A)a community water
			 system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
				(B)a treatment works
			 (as defined in section 212 of the Federal Water Pollution Control Act (33
			 U.S.C. 1292)), including a municipal separate storm sewer system (as such term
			 is used in that Act (33 U.S.C. 1251 et seq.));
				(C)a decentralized
			 wastewater treatment system for domestic sewage;
				(D)a groundwater
			 storage and replenishment system;
				(E)a system for
			 transport and delivery of water for irrigation or conservation; or
				(F)a natural or
			 engineered system that manages floodwater.
				3.Water
			 infrastructure resiliency and sustainability
			(a)ProgramThe
			 Administrator shall establish and implement a program, to be known as the
			 Water Infrastructure Resiliency and Sustainability Program, under
			 which the Administrator shall award grants for each of fiscal years 2012
			 through 2016 to owners or operators of water systems for the purpose of
			 increasing the resiliency or adaptability of the water systems to any ongoing
			 or forecasted changes (based on the best available research and data) to the
			 hydrologic conditions of a region of the United States.
			(b)Use of
			 fundsAs a condition on receipt of a grant under this Act, an
			 owner or operator of a water system shall agree to use the grant funds
			 exclusively to assist in the planning, design, construction, implementation,
			 operation, or maintenance of a program or project that meets the purpose
			 described in subsection (a) by—
				(1)conserving water
			 or enhancing water use efficiency, including through the use of water metering
			 and electronic sensing and control systems to measure the effectiveness of a
			 water efficiency program;
				(2)modifying or
			 relocating existing water system infrastructure made or projected to be
			 significantly impaired by changing hydrologic conditions;
				(3)preserving or
			 improving water quality, including through measures to manage, reduce, treat,
			 or reuse municipal stormwater, wastewater, or drinking water;
				(4)investigating,
			 designing, or constructing groundwater remediation, recycled water, or
			 desalination facilities or systems to serve existing communities;
				(5)enhancing water
			 management by increasing watershed preservation and protection, such as through
			 the use of natural or engineered green infrastructure in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(6)enhancing energy
			 efficiency or the use and generation of renewable energy in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(7)supporting the
			 adoption and use of advanced water treatment, water supply management (such as
			 reservoir reoperation and water banking), or water demand management
			 technologies, projects, or processes (such as water reuse and recycling,
			 adaptive conservation pricing, and groundwater banking) that maintain or
			 increase water supply or improve water quality;
				(8)modifying or
			 replacing existing systems or constructing new systems for existing communities
			 or land that is being used for agricultural production to improve water supply,
			 reliability, storage, or conveyance in a manner that—
					(A)promotes
			 conservation or improves the efficiency of use of available water supplies;
			 and
					(B)does not further
			 exacerbate stresses on ecosystems or cause redirected impacts by degrading
			 water quality or increasing net greenhouse gas emissions;
					(9)supporting
			 practices and projects, such as improved irrigation systems, water banking and
			 other forms of water transactions, groundwater recharge, stormwater capture,
			 groundwater conjunctive use, and reuse or recycling of drainage water, to
			 improve water quality or promote more efficient water use on land that is being
			 used for agricultural production;
				(10)reducing flood
			 damage, risk, and vulnerability by—
					(A)restoring
			 floodplains, wetland, and upland integral to flood management, protection,
			 prevention, and response;
					(B)modifying levees,
			 floodwalls, and other structures through setbacks, notches, gates, removal, or
			 similar means to facilitate reconnection of rivers to floodplains, reduce flood
			 stage height, and reduce damage to properties and populations;
					(C)providing for
			 acquisition and easement of flood-prone land and properties in order to reduce
			 damage to property and risk to populations; or
					(D)promoting land use
			 planning that prevents future floodplain development;
					(11)conducting and
			 completing studies or assessments to project how changing hydrologic conditions
			 may impact the future operations and sustainability of water systems; or
				(12)developing and
			 implementing measures to increase the resilience of water systems and regional
			 and hydrological basins, including the Colorado River Basin, to rapid
			 hydrologic change or a natural disaster (such as tsunami, earthquake, flood, or
			 volcanic eruption).
				(c)ApplicationTo
			 seek a grant under this Act, the owner or operator of a water system shall
			 submit to the Administrator an application that—
				(1)includes a
			 proposal for the program, strategy, or infrastructure improvement to be
			 planned, designed, constructed, implemented, or maintained by the water
			 system;
				(2)provides the best
			 available research or data that demonstrate—
					(A)the risk to the
			 water resources or infrastructure of the water system as a result of ongoing or
			 forecasted changes to the hydrological system of a region, including rising sea
			 levels and changes in precipitation patterns; and
					(B)the manner in
			 which the proposed program, strategy, or infrastructure improvement would
			 perform under the anticipated hydrologic conditions;
					(3)describes the
			 manner in which the proposed program, strategy, or infrastructure improvement
			 is expected—
					(A)to enhance the
			 resiliency of the water system, including source water protection for community
			 water systems, to the anticipated hydrologic conditions; or
					(B)to increase
			 efficiency in the use of energy or water of the water system; and
					(4)describes the
			 manner in which the proposed program, strategy, or infrastructure improvement
			 is consistent with an applicable State, tribal, or local climate adaptation
			 plan, if any.
				(d)Priority
				(1)Water systems at
			 greatest and most immediate riskIn selecting grantees under this
			 Act, subject to section 4(b), the Administrator shall give priority to owners
			 or operators of water systems that are, based on the best available research
			 and data, at the greatest and most immediate risk of facing significant
			 negative impacts due to changing hydrologic conditions.
				(2)GoalsIn
			 selecting among applicants described in paragraph (1), the Administrator shall
			 ensure that, to the maximum extent practicable, the final list of applications
			 funded for each year includes a substantial number that propose to use
			 innovative approaches to meet 1 or more of the following goals:
					(A)Promoting more
			 efficient water use, water conservation, water reuse, or recycling.
					(B)Using
			 decentralized, low-impact development technologies and nonstructural
			 approaches, including practices that use, enhance, or mimic the natural
			 hydrological cycle or protect natural flows.
					(C)Reducing
			 stormwater runoff or flooding by protecting or enhancing natural ecosystem
			 functions.
					(D)Modifying,
			 upgrading, enhancing, or replacing existing water system infrastructure in
			 response to changing hydrologic conditions.
					(E)Improving water
			 quality or quantity for agricultural and municipal uses, including through
			 salinity reduction.
					(F)Providing multiple
			 benefits, including to water supply enhancement or demand reduction, water
			 quality protection or improvement, increased flood protection, and ecosystem
			 protection or improvement.
					(e)Cost-Sharing
			 requirement
				(1)Federal
			 shareThe share of the cost of any program, strategy, or
			 infrastructure improvement that is the subject of a grant awarded by the
			 Administrator to the owner or operator of a water system under subsection (a)
			 paid through funds distributed under this Act shall not exceed 50 percent of
			 the cost of the program, strategy, or infrastructure improvement.
				(2)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of a program, strategy, or infrastructure improvement proposed by a water
			 system in an application submitted under subsection (c), the Administrator
			 shall—
					(A)include the value
			 of any in-kind services that are integral to the completion of the program,
			 strategy, or infrastructure improvement, including reasonable administrative
			 and overhead costs; and
					(B)not include any
			 other amount that the water system involved receives from the Federal
			 Government.
					(f)Report to
			 CongressNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Administrator shall submit to
			 Congress a report that—
				(1)describes the
			 progress in implementing this Act; and
				(2)includes
			 information on project applications received and funded annually under this
			 Act.
				4.Authorization of
			 Appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $50,000,000 for each of fiscal years 2012 through 2016.
			(b)Reduction of
			 flood damage, risk, and vulnerabilityOf the amount made available to carry out
			 this Act for a fiscal year, not more than 20 percent may be made available to
			 grantees for activities described in subsection (b)(10).
			
